Citation Nr: 0841887	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin rash of the 
hands and feet, to include as due to involvement in Project 
Shipboard Hazard and Defense (SHAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Jackson, Mississippi in 
June 2007 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

At the time of his hearing, the veteran submitted a written 
statement withdrawing his claims for service connection for 
hypertension, joint pain, kidney stones, upper respiratory 
infections, loss of feeling in the hands, lumbar spondylosis 
with radiculopathy, and a prostate condition.  38 C.F.R. § 
20.204 (2008).


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has a chronic skin rash that is due to his 
involvement in Project SHAD or is otherwise attributable to 
his military service in any way.  


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2004 and April 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection for a skin rash; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the June 2006 Statement of the Case (SOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for a skin rash of the 
hands and feet, which he contends initially manifested in 
service as a result of his involvement in Project SHAD.  In 
order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R. § 3.303 (2008); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service personnel records reflect that the veteran served 
aboard the U.S.S. Carpenter, from January 1963 to September 
1964.  Federal documents of record identify this ship as one 
involved in Project Shipboard Hazard and Defense, 
specifically the Autumn Gold test program in May 1963 and the 
second phase of Eager Belle in February, March, and June 
1963.  See Department of Defense Fact Sheets from the Office 
of the Special Assistant to the Under Secretary of Defense 
(Personnel & Readiness).  These test programs utilized an 
airborne bacterium, bacillus globigii (BG), to determine the 
efficiency of shipboard protection systems such as detectors 
and decontaminants, and to study the downwind travel of 
biological aerosols.  Id. 

The veteran contends that he has experienced a chronic skin 
rash that had onset during service in approximately 1963.  
Board hearing transcript, June 2007.  He asserts that the 
claimed skin rash must be a result of bacteriological 
exposure during Project SHAD.  However, the evidence of 
record does not support such a finding.

Upon discharge from service, a medical examiner recorded 
identifying body marks, scars, or tattoos of the left arm and 
wrist, to include a Vaccination Scar Upper Left Arm (VSULA).  
The veteran's skin was otherwise evaluated as normal.  There 
was no indication of any skin rash reported or identified at 
the time of discharge.  See Report of Medical Examination, 
September 1964.  As such, there is no medical evidence of an 
in-service incurrence of a skin rash.

However, the veteran is competent to testify as to his in-
service symptoms, to include the presence of a skin rash, as 
this condition could be identified using one's own senses.  
In addition, the veteran's mother has provided a lay 
statement  corroborating that the veteran returned from 
military service in 1964 with a skin rash.  Therefore, the 
Board finds sufficient lay evidence of an in-service 
occurrence of a skin rash.  

The Board also notes that upon VA examination in October 
2004, the veteran was diagnosed with very mild tinea pedis 
with onychomycosis of a single nail (commonly referred to as 
ringworm) and moderate hyperhidrosis (or excessive sweating) 
of the palms of the hands and soles of the feet.  See 
Dorland's Illustrated Medical Dictionary  901, 1955-1956 
(respectively defining hyperhidrosis and tinea to include 
tinea unguium or onychomycosis) (31st ed. 2007).  While these 
diagnoses do not approximate the severity of the skin rash as 
espoused by the veteran, the Board accepts these diagnosed 
conditions as evidence of a current skin disability.

Thus, the remaining question is whether the veteran's current 
skin disability is medically related to his in-service skin 
rash.  When, as here, the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, although the veteran and 
his spouse assert that the veteran's current skin condition 
is due to his involvement in Project SHAD during service, the 
evidence does not reflect that either party possesses medical 
knowledge which would render an etiological opinion 
competent.  See Spouse's lay statement, October 2002; 
Espiritu, supra.  

The competent medical evidence of record reflects that the 
veteran was treated for a recurrent scaly rash of the hands 
and feet of undetermined cause between September 1967 and May 
1978.  See Private treatment record by Dr. JS.  The veteran 
states that this provider has verbally opined that the 
veteran's rash could have been a result of Project SHAD, but 
there is no such opinion evident within the claims file.  

In this case, the October 2004 VA examiners provide the only 
credible medical opinions that address the likely etiology of 
the veteran's current skin condition.  Dr. RR, Chief of 
Dermatology, examined the veteran in 2004.  This physician 
stated that he too served aboard one of the ships involved in 
Project SHAD, and personally understands the veteran's 
concerns about exposure risks.  However, he found that, in 
this case, there were no clinical findings that would 
implicate bacterial exposure from the SHAD project as the 
likely cause of the veteran's current condition.  See VA 
examination, October 4, 2004.  

A VA infectious diseases specialist was also consulted, and 
after reviewing the relevant records and speaking with the 
examining dermatologist, she opined that the veteran's 
diagnosed skin conditions are not secondary to exposure to 
any biological agents sprayed on the U.S.S. Carpenter during 
Project SHAD.  See VA consultation opinion, October 26, 2004.  
Absent credible evidence to the contrary, the Board is not in 
a position to question the result of the examination, to 
include the resulting medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Board has considered the provisions of 
38 C.F.R. § 3.303(b) (2008) pertaining to chronicity and 
continuity of symptomatology. For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Here, a recurrent skin condition of unknown cause was 
identified in 1967, approximately three years after the 
veteran's discharge from military service.  See Private 
treatment record by Dr. JS, supra.  Regulations prohibit a 
determination that the veteran's in-service skin condition 
was "chronic" where the record does not establish a 
combination of in-service manifestations sufficient to 
identify the disease entity at play.  38 C.F.R. § 3.303(b) 
(2008).  To be clear, although the veteran is competent to 
identify that a skin rash existed during service, he is not 
competent to diagnose that rash or otherwise identify the 
rash as chronic without a description of symptoms sufficient 
to identify the disease.

When a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for a grant of service connection.  
Here, there is insufficient evidence of a continuity of 
symptomatology since service for service connection to be 
granted on this basis.  Specifically, records from Dr. JA 
establish that inspection of the veteran's skin between 
November 2001 and September 2002 revealed no rash, lesion, or 
ulceration.   See Private medical records by Dr. J.A., 
November 2001-September 2002.  While the Board acknowledges 
that this is a limited parameter within the span of over 40 
years during which the veteran asserts he has experienced 
this skin condition, it is evidence against continuous 
symptomatology existing since military service.  The 
veteran's skin condition is not found to be chronic or 
continuous based upon the evidence of record.

In the absence of credible medical evidence that the 
veteran's current skin condition is causally related to 
Project SHAD or related to the veteran's military service in 
any other way, service connection must be denied.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  


ORDER

Service connection for a skin rash of the hands and feet, to 
include as due to involvement in Project SHAD, is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


